Citation Nr: 0624319	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back degenerative joint disease.  

2.  Entitlement to an initial evaluation in excess of 10 
percent assigned from December 4, 1995 through October 28, 
1996, and in excess of 20 percent assigned from October 29, 
1996, for fracture residuals, right 4th toe with laceration 
residuals of the right 5th toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1991 
to December 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case to the Appeals Management Center 
(AMC) in Washington, DC, in March 2004 for additional 
development.  It now returns for further Board review.  The 
Board in that remand addressed the higher initial rating 
claim for fracture residuals, right 4th toe with laceration 
residuals of the right 5th toe, as beginning October 29, 
1996.  In fact, service connection and a 10 percent 
evaluation was assigned effective from December 4, 1995, by 
an August 1996 rating action.  The notice of disagreement 
stems from that action.  Accordingly, the issue has been 
recharacterized as set forth on the title page. 


FINDINGS OF FACT

1.  For the entire rating period the veteran's low back 
degenerative joint disease is manifested by pain resulting in 
disability equivalent to slight limitation of motion of the 
lumbosacral spine, or equivalent to flexion of the 
thoracolumbar spine limited to more than 60 by less than 85 
degrees.  These findings duly consider limitation of 
functioning due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.

2.  For the entire rating period neurological disability has 
not been associated with the veteran's low back degenerative 
joint disease.

3.  For the entire rating period beginning December 4, 1995, 
the veteran's fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, have more closely 
approximated moderately severe foot injury than either 
moderate or severe foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2005).  

2.  The criteria for an initial rating of 20 percent, but no 
more, for fracture residuals, right 4th toe with laceration 
residuals of the right 5th toe, have been met for the entire 
rating period beginning December 4, 1995.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

Both the issues on appeal are for higher initial evaluations, 
which are downstream issues from grants of service 
connection.  For such downstream issues, VA's General Counsel 
has held that a VCAA notice is not required for such in cases 
where notice was afforded for the originating issue of 
service connection.  The General Counsel concluded that a 
United States Court of Appeals for Veterans Claims (Court) 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. 
Brown, 114 F.3d 1156 (1997).  The Board is bound by this 
General Counsel opinion.  38 U.S.C.A. § 7104 (West 2002).  
However, here the decision granting service connection for 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe, was issued prior to promulgation of the 
VCAA.  The grant of service connection for the low back 
degenerative joint disease was subsequent to that 
promulgation.  VCAA notice was not provided prior to and 
regarding either of these grants of service connection.  

By a VCAA letter in November 2001 the veteran was informed of 
the notice and duty to assist provisions of the VCAA with 
regard to his claim for a higher initial evaluation for 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe.  By an April 2004 VCAA letter the 
veteran was informed of these provisions of the VCAA with 
regard to both appealed claims for higher initial 
evaluations.  The veteran was informed by these letters of 
the bases for substantiating claims for higher evaluations, 
specifically by providing evidence of greater severity of the 
claimed disabilities.  He was also then informed of the 
respective roles of the veteran and VA in development of his 
claims.  Also by the VCAA letters, the veteran was requested 
to submit any evidence "itself", and hence was 
constructively told to submit evidence in his possession.  He 
was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  The letters also informed specifically of 
development required in furtherance of the claims, including 
the need to attend an examination to ascertain the nature and 
severity of the claimed disabilities.  

The appealed rating actions and statements of the case and 
supplements thereto addressed the claims on appeal.  These 
actions further informed of the bases of review and of the 
evidentiary bases by which a grant of the claims could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  These documents also informed the 
veteran of development already undertaken, as well as 
evidence of record pertinent to his claims.
 
The veteran was afforded opportunities to address his 
appealed claims, and did so by submitted statements.  The 
veteran was afforded a hearing before an RO hearing officer 
in February 1998 to address his claim for a higher initial 
evaluation for fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe.  There have since 
that time been multiple attempts to schedule the veteran for 
additional requested hearings to address the appealed issues, 
either before an RO hearing officer hearing or before a 
Veterans Law Judge of the Board.  However, the veteran either 
cancelled these hearings or failed to appear.  There is no 
indication that the veteran still desires a hearing to 
address his appeal.  There is also no indication that the 
veteran has been denied a desired opportunity to further 
address his claims on appeal.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran submitted private records of 
treatment including by R. C., M.D., and J. M., M.D., as well 
as several medical opinion letters by Dr. M.  The veteran did 
not report additional treatment from these sources upon VCAA 
requests.  All obtained records have been associated with the 
claims folder.  The veteran's representative submitted an 
additional private treatment record in July 2006 (as 
addressed further below), subsequent to the most recent 
supplemental statement of the case in December 2005, but 
provided waiver of RO review of that record prior to Board 
adjudication.  

The veteran underwent VA examinations of his feet in August 
1996 and January 1997, and a further VA examination of right 
foot in July 2000 to ascertain the severity of his fracture 
residuals, right 4th toe with laceration residuals of the 
right 5th toe.  A VA examination was conducted in July 1998 
to address any causal association between the veteran's 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe, and his then claimed low back 
degenerative joint disease.  The veteran was scheduled for, 
notified of, and failed to report for multiple subsequent VA 
examinations for compensation purposes, to ascertain the 
nature and extent of his claimed disabilities on appeal.  In 
January 2003 the veteran was provided notice to his current 
address of record, but failed to appear for a scheduled 
February 2003 VA examination.  In a February 2005 statement 
the veteran contended that he never received that notice, and 
informed of a new address.  The veteran was provided notice 
sent to that new address in October 2005, but once again 
failed to appear for a scheduled examination, this time in 
November 2005.  The Board notes in this regard that "[T]he 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless. In 
the normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of their whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  The veteran was duly informed by an April 2004 
development letter of the importance of his attending the 
examination, and the possibility that he would not be 
appropriately rated for his claimed disorders if he failed to 
appear.  As discussed below, the veteran's claimed disorders 
are here rated based on the evidence of record due to the 
veteran's failure to appear for recently scheduled VA 
examinations for compensation purposes, pursuant to 38 C.F.R. 
§ 3.655(b).   

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  De novo reviews of the claims 
were conducted by a June 2002 statement of the case and 
December 2005 supplemental statement of the case.  

It is noted that this statement of the case and supplemental 
statement of the case are "post decisional" documents.  It 
is the view herein that this is not fatal in providing notice 
as there were, subsequent to all notice, de novo reviews of 
the appealed claims, consideration of the rating periods and 
appropriate rating criteria for fracture residuals, right 4th 
toe with laceration residuals of the right 5th toe, and low 
back degenerative joint disease, and consideration of 
appropriate reasons and bases for the denial of higher 
initial evaluations.  As such, there is no prejudice to the 
appellant in proceeding with these matters.

The Board is also satisfied that development requested in the 
March 2004 Board  remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
instructed that the veteran be afforded additional VA 
examination for his claimed disabilities.  As discussed, he 
failed to appear, without good cause shown, for these 
examinations, despite appropriate notice.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as 
discussed, veteran was afforded appropriate notice, in the 
course of appeal, of this deficiency in the claims, and 
afforded the appropriate opportunity to develop the claims.  
Prejudice cannot ensue where the veteran has been afforded 
appropriate opportunity for essential development of a claim 
- here, obtaining evidence of severity of his claimed 
disabilities, to include appearing for VA examinations, where 
it is his duty to perform that development and he is so 
informed, and where he fails to do so, and the claim is 
denied based on the evidence of record following best 
development that may be reasonably undertaken, or based on 
that failure.  Here, the evidentiary record did not warrant a 
higher initial evaluation for either appealed claim, beyond 
that granted here for fractures residuals, right 4th toe with 
laceration residuals of the right 5th toe, and the veteran 
did not make himself available for VA examination to 
determine otherwise.  As already noted, it is ultimately the 
veteran's responsibility to assist in development of his 
appeal.  Wood; Hyson.
 
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims prior to de novo review of his 
claims by the December 2005 supplemental statement of the 
case.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In Dingess/Hartman  v. Nicholson, the Court recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated." 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
those 38 U.S.C.A. § 5103 analyses are here obviated for the 
downstream issue of an initial evaluation for fracture 
residuals, right 4th toe with laceration residuals of the 
right 5th toe, and low back degenerative joint disease.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Rating Considerations Common to Both Appealed Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The ratings assigned in this case are from the initial 
ratings following grants of service connection.  As such, for 
the veteran's low back degenerative joint disease, the 
Board's decision encompasses the period since November 6, 
1997, which is the effective date of service connection for 
the rated low back degenerative joint disease, and 
encompasses consideration of whether "staged ratings" are 
for application during any part of the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Similarly, for 
the veteran's fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, the Board's 
decision encompasses the period since the December 4, 1995 
effective date for the grant of service connection for that 
disorder.  However, in this case, the rating issues decided 
here are found not to warrant more than the already assigned 
10 percent evaluation for the low back degenerative joint 
disease, and or more than the 20 percent assigned for the 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe, including by the increase assigned by 
this decision to 20 percent for the period from December 4, 
1995 through October 28, 1996.  Hence, staged ratings are not 
warranted.

The veteran's representative in July 2006 submitted an 
additional medical record from Southside Family Medical 
Center, with waiver of RO review, as noted above.  In this 
record a brief noted is made of the veteran's self-reported 
history of his right foot and low back disorders, and his 
complaints of pain and spasms with increased walking.  
Findings are made of inability to bend right toes 3 through 
5, and an unspecified degree of loss of dorsiflexion and 
plantar flexion.  Regarding this private treatment record and 
others, as discussed below, the Board notes that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The veteran has in this case repeatedly failed to appear for 
scheduled VA examinations to ascertain the current severity 
of his claimed disabilities, while at the same time 
repeatedly submitting brief or cursory private medical 
evaluations bearing contentions by the veteran of significant 
disability and conclusions by private examiners unsupported 
by review of the veteran's medical records or claims folder.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  However, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
As discussed below, some of the veteran's allegations of 
impairment due to his fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, or due to his low 
back degenerative joint disease, have been found by VA 
medical examiners or treating VA medical personnel to be 
unsubstantiated or contradicted by objective findings or 
observations of the veteran.  It is precisely this sort of 
medical evidence, which calls into question to subjective 
contentions of pain or other disability, that the private 
examiner may lack when providing private opinions.  For these 
appealed claims, the Board's decision is to be based on the 
evidence of record due to the veteran's failure to appear for 
VA examinations.  38 C.F.R. § 3.655(b).  However, the Board 
under such circumstances must be particularly cautious in 
giving significant credence to such private medical 
evaluations which are not informed by the record.   

Claim for a Higher Initial Evaluation for a Low back 
Degenerative Joint Disease

The first question presented here is one of a higher initial 
evaluation for low back degenerative joint disease, beginning 
from the November 6, 1997, effective date of grant of service 
connection for a low back degenerative joint disease.   

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change through the appeal period, and the revised 
regulation is applicable from the effective date of the 
rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, a change in criteria alone 
provides no basis for a reduction, without improvement in 
symptoms.  38 U.S.C.A. § 1155.  Hence, the Board now 
considers the appealed claim under the old back rating 
criteria for the appeal period prior to September 26, 2003, 
and under the old or new back rating criteria -whichever 
warrants a higher evaluation - for the period beginning 
September 26 2003.  

Prior to September 26, 2003, disabilities manifested by 
arthritis with limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003-5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  Id.  A 40 percent rating could 
be assigned for favorable ankylosis of the lumbar spine, and 
a 50 percent evaluation could be assigned for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002).  

Under the prior spine rating criteria, Diagnostic Code 5295 
served to rate lumbosacral strain.  Under that code, 
lumbosacral strain with slight subjective symptoms warranted 
a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warranted a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion, warranted a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2002).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is assigned for a 
disorder of the thoracolumbar spine with flexion greater than 
60 degrees but not greater than 85 degrees, or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

Treatment records show the veteran's fairly consistent 
complaint of ongoing back pain.  However, significant 
impairment in functioning due to the veteran's low back 
degenerative joint disease has not been shown by the weight 
of the evidence of record.  

A November 1997 VA pharmacy note informs that the veteran 
should rest as much as possible for his low back pain, and 
should avoid moderate to heavy physical activity for the next 
two to three weeks.  The Board notes that the specific time 
limitation of this prescribed avoidance of activity in 
essence describes an acute exacerbation of low back pain.  
There is no indication that such limitations were assessed on 
an ongoing basis, and hence this particular prescription 
cannot be found to support the level of disability of the 
veteran's low back degenerative joint disease over the rating 
period.  

Upon a July 1998 VA examination for compensation purposes, 
specifically to address the question of a causal association 
between the veteran's fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, and his claimed 
low back degenerative joint disease, the veteran complained 
of back pain that was both sharp and dull, with aching at 
night.  Regarding his back, he also endorsed symptoms of 
stiffness, and fatigability or lack of endurance, and 
reported treating the condition with Bufferin.  He reported 
that the back disorder worsened by heavy work or weather 
changes such as rain, and lessened with rest.  He denied 
using a crutch, brace, or cane, and also denied any history 
of surgery or injury to the back.  While the veteran 
contended that he could not work because he was too slow due 
to his back and foot conditions, he was observed to bend from 
a standing position with knees straight and take off his 
shoes, and was also observed to have no difficulty quickly 
taking off and putting on his clothes.  The examiner found 
the veteran's back tender at T10 and from L2 to S1, though 
muscles were normal and without spasm.  Back range of motion 
was from 0 to 97 degrees in forward flexion both actively and 
passively, with reported pain actively, and pain after 
fatiguing passively.  Right and left lateral rotation was 0 
to 45 degrees actively with pain, and 0 to 47 degrees 
passively with pain after fatiguing.  The examiner found some 
decreased pain sensation and decreased light touch sensation 
in the left lower extremity, though strength and pulse were 
normal in the lower extremities.  Straight leg raising was 
negative bilaterally, though the veteran walked with a limp 
on the right.  The examiner assessed minimal spondylosis, 
which he noted was a degenerative joint disease, at L5.  

A December 1998 evaluation by R. C., M.D., a private 
physician, is to the effect that the veteran developed low 
back pain, which was a new condition the veteran attributed 
to his limping.  The physician found no neurological problems 
associated with the low back, but did note tenderness in the 
lower paraspinous muscles, more so on the right.  Full 
lumbosacral range of motion was demonstrated.  

May 1999 x-rays of the lumbosacral spine showed a normal 
spine with disc spaces well-preserved, no fractures or 
dislocations, and no degenerative changes.  

A VA treatment evaluation in May 2000 noted full back range 
of motion, with complaints of right side pain in the L3 
region with lateral flexion, as well as mild tenderness in 
that area.  Straight leg raising was negative and no 
neurological deficits were found.   

Upon consultation evaluation by a VA physical therapist in 
July 2000, the veteran was observed to transfer demonstrating 
normal, fluid, sequential trunk movement without guarding.  
The examiner found lumbosacral range of motion within normal 
limits in observed movement.  Straight leg raising was 
normal, and no radiculopathy to the lower extremities was 
noted.  

Upon a September 2000 VA treatment visit, the veteran 
complained of ongoing low back pain, and upon evaluation 
there was tenderness to palpation in the right lumbar spine.  
However, straight leg raising was negative, and strength and 
sensation in the lower extremities was intact.  The examiner 
assessed unchanged low back pain.  

Upon later VA treatments for other conditions, the veteran 
did present with complaints of ongoing low back pain, though 
specific reports of increased disability were not noted.  

As noted, the veteran failed to report for recent VA 
examinations scheduled to evaluate his low back degenerative 
joint disease, and hence the veteran's low back degenerative 
joint disease must be evaluated based on the evidence of 
record.  38 C.F.R. § 3.655(b).  

Based on the evidence presented, the Board finds that for the 
entire rating period beginning November 6, 1997, the 
preponderance of the evidence is against the veteran meeting 
the requirements for a higher evaluation than the 10 percent 
assigned under either the old or new rating criteria for his 
low back degenerative joint disease under all applicable 
rating codes.  

Applying the pre-September 26, 2003 rating criteria, a rating 
based on slight limitation of motion is appropriate, because 
while objective observations of the veteran, including when 
observed transferring upon physical therapist evaluation in 
July 2000, or removing his shoes in standing position upon VA 
examination for compensation purposes in July 1998, failed to 
demonstrate impaired limitation of motion, and actual 
evaluation of low back range of motion showed essentially no 
limitation of motion, the veteran's self-reported pain in the 
low back on an ongoing basis and tenderness in the low back 
region, as well as his self-endorsed symptoms of stiffness, 
fatigability, or lack of endurance, affords a basis for a 
conclusion that functioning of the low back may be equated 
with slight limitation of motion over the entire appeal 
period.  In reaching this conclusion, the Board has duly 
considered such DeLuca factors as pain, incoordination, ready 
fatigability, and loss of endurance.  As the July 1998 VA 
examiner noted, the veteran's actions removing his shoes and 
dressing and undressing showed none of the diminished speed 
or functional capacity alleged by the veteran.  Of these 
alleged symptoms , only pain has been objectively support, by 
reported pain upon some ranges of motion and by tenderness 
upon examination, and has not been shown to warrant more than 
the 10 percent evaluation already assigned, based on 
disability equivalent to slight limitation of motion of the 
lumbosacral spine under the prior rating criteria.  38 C.F.R. 
§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003-5292.  

The preponderance of the evidence is also against assignment 
of a higher evaluation for the rating period under other 
codes for the low back in the prior rating codes.  A higher 
rating based on lumbosacral strain is not warranted, since 
characteristic pain on motion was not observed upon VA 
examination or treatment beyond that warranting the already 
assigned 10 percent based on that pain.  Multiple ratings for 
this same pain under multiple codes is disallowed as 
pyramiding, or receiving multiple ratings for the same 
symptoms under different codes.  38 C.F.R. § 4.14 (2005).  
More severe symptoms of lumbosacral strain have not been 
shown.  Diagnostic Code 5295.  Rather, full range of motion 
was observed, and significant loss of ability to engage in 
regular activities due to low back degenerative joint disease 
was not demonstrated.

Applying the rating criteria which became effective September 
26, 2003, the Board notes that observed limitation of 
flexion, and total limitation of motion of the veteran's 
lumbosacral spine and back as a whole, have variously not met 
the criteria for even a 10 percent evaluation - with 
limitation of motion not limited to 85 degrees flexion or 235 
degrees total for the thoracolumbar spine.  However, once 
again, noted pain and self-reported or endorsed pain, 
stiffness, fatigability, or lack of endurance are here 
considered and determined to warrant a 10 percent evaluation 
also under the new code, as equivalent to thoracolumbar 
limitation of flexion to greater than 60 degrees but less 
than 85 degrees.  In light of the objective observations of 
apparently painless motion upon July 1998 VA examination and 
July 2000 physical therapist consultation, and multiple 
findings of full range of motion, the preponderance of the 
evidence is against a higher evaluation for the veteran's low 
back degenerative joint disease under the new code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).
 
The Board has considered and duly weighed the veteran's 
contentions of disability, particularly the extent to which 
they are supported by objective medical findings.  The 
veteran's own contentions of the extent of the disorder 
itself, as opposed to resulting symptoms, are beyond lay 
competence and hence may not be afforded weight in this 
adjudication.  Espiritu.  The Board notes the veteran's 
submitted two calendar pages showing days of absence from 
work in 1996 and 1997, but these fail to document causes for 
missed days, and fail to provide any validation from an 
independent source, such as an employer, of missed work due 
to medical causes.

Submitted private medical records have shown the presence of 
a low back disorder and generally documented the veteran's 
pain complaints, but have also not documented any objective 
limitation of motion that was more than slight or that 
warranting more than a 10 percent evaluation under current or 
prior rating criteria, and have not shown significant 
impairment due low back disability.  As discussed, these 
private medical findings and opinions were not informed by 
review of the record, and hence are not fully informed and 
are to be afforded less weight.  Green.  

Medical records presented show no ratable neurological 
findings attributed to the low back degenerative joint 
disease, including no neurological dysfunction shown on 
examination, no radiculopathy or bowel or bladder impairment 
found, and no periods of incapacitation due to neurological 
symptoms, so as to warrant a disability rating on any of 
these bases.  38 C.F.R. §  4.71a, Diagnostic Code 5293 (prior 
to September 26, 2003); 38 C.F.R. §  4.71a, Diagnostic Code 
5243 (2005).  

Claim for a Higher Initial Evaluation for Fracture residuals, 
Right 4th Toe with Laceration Residuals of the Right 5th Toe 

The second question presented is one of a higher initial 
evaluation for fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, beginning from the 
December 4, 1995 effective date of grant of service 
connection for that condition.   

The veteran underwent a VA examination to address his right 
foot in August 1996.  He then complained that he could not 
flex the 4th and 5th toes of the right foot, he had pain in 
that area of the foot when walking on concrete floors and at 
times had swelling, and he took Bufferin for pain.  He 
reported performing light industrial work 40 hours per week, 
which involved being on his feet on concrete floors his 
entire eight-hour work day.  He also reported having a 
prescribed arch support that he wore sometimes.  He described 
the foot pain as sharp but intermittent, increasing after 
walking or in cold weather.  He reporting having no problems 
with various positions such as standing or squatting.  The 
examiner noted a slight limp of the right leg and severe 
bilateral pes planus.  He assessed tenderness, some 
deformity, and loss of flexion in the affected right 4th and 
5th metatarsophalangeal joints.  

By December 1996 and December 1997 examination reports, by J. 
M., M.D., a private physician, noted the veteran's complaints 
of persistent pain in the right forefoot with walking, or 
with standing on concrete, or with cold, with radiation of 
pain toward the heel, and aggravation of the pain with cold 
and prolong standing or walking.  Dr. M. sought to minimize 
any contribution of the veteran's bilateral pes planus, 
noting that the pes planus existed prior to service and did 
not preclude him from military service.  That physician noted 
tenderness and mild swelling about the metatarsophalangeal 
joint joints of the right 2nd through 5th toes, with some 
limitation of motion of the foot, and a limp on the right 
with walking.  The physician also noted a moderate right-side 
limitation of motion in the foot, moderate spasm, and a limp 
on the right when walking.  The physician provided several 
further statements or evaluations over the course of the 
appeal.  None varied significantly except to note further 
pain or limitation of these joints, or to causally associate 
a limp, and thereby the veteran's low back disorder, with the 
veteran's fracture residuals, right 4th toe with laceration 
residuals of the right 5th toe.  

A few other private treatment records or evaluations within 
the claims folder contemporaneously with the rating period 
also not some pain, deformity, or loss of motion of the 
affected toes at the metatarsophalangeal joints in the right 
foot.  However, these do not significantly enhance the 
disability profile as shown by the records here reviewed.  

VA treatment records through 1997 show some ongoing treatment 
for persistent complaints of pain in the right foot, 
including pain with increased use or prolonged standing or 
with changes in weather.  However, significant impairments in 
functioning of the foot or in ambulation were not found in 
these treatment evaluations.  

A January 1997 VA examination of the veteran's feet for 
compensation purposes noted the veteran's complaint of 
worsened feet since the August 1996 VA examination.  The 
veteran reported that he had pain all the time in the area 
3rd through 5th toes of the right foot for which he took 
Bufferin, describing the pain as both sharp and pounding, and 
worsened with cold or hot weather.  He added that he could 
not bend those toes, that it hurt to walk when he stood on a 
concrete floor, and that his foot swelled at times.  He noted 
that depressing the pedals with the right foot when driving 
also hurt.  He further complained of cramps on the dorsal and 
plantar sides of his foot.  The examiner noted the veteran's 
history of also taking Ultram and Daypro for the condition, 
but the veteran denied that this helped much.  The examiner 
noted that in the year prior the veteran had performed light 
industrial work that required a lot of walking on concrete 
floors.  The veteran reported currently performing work that 
required a standing on concrete floors eight hours per day, 
five days per week, picking up cut sticks and throwing them 
in a box.   The veteran reported missing a few days of work 
since the prior August due to his feet.  

At the examination, the veteran reported pain in the right 
foot with most positions and activities, and the examiner 
observed that the veteran could not flex his 4th and 5th toes, 
and could now only flex the 3rd toe 15 degrees.  The examiner 
noted that the joints were painful and tender.  A slight limp 
of the right leg was observed.  X-rays only showed pes planus 
bilaterally, without evidence of arthritis.  

A March 1997 treatment evaluation by R. C., M.D., a private 
physician, noted the veteran's complaints of pain and 
demonstrated limp due to pain, and assessed old injury to the 
right 3rd through 5th metatarsophalangeal joints, with 
possible early mild traumatic arthritis.  That physician 
assessed moderately severe disability due to this condition.  

A July 1997 MRI of the right foot showed no metatarsal or mid 
foot fracture.  No definite soft tissue abnormality, tendon 
interruption, increased tendon signal, or prominent 
peritendinous fluid was observed.

Upon VA examination in July 1998, the veteran complained of 
pain in the right foot with walking or using the foot pedals 
driving, and also asserted that he could not bend the 3rd 
through 5th toes of the right foot.  The examiner reviewed X-
rays of the feet from 1997 which were normal except for pes 
planus.  Upon physical evaluation, the examiner observed 
severe bilateral pes planus, but also observed a slight 
depression of the right 3rd through 5th metatarsophalangeal 
joints.  The veteran contended that he could not walk on the 
right toes because of pain.  The veteran walked on the 
outside of his feet, and this caused pain in the distal right 
foot at the base of the right 3rd through 5th toes.  The 
examiner assessed tenderness and slight depression of the 
metatarsophalangeal joints of the right 3rd through 5th toes, 
with slight decrease in flexion of the 3rd toes of the right 
foot.  

Upon May 2000 VA treatment, the examiner noted decreased 
tendon markings and mild diffuse tenderness about the right 
foot, and decreased active plantar flexion and dorsiflexion, 
though with passive flexion intact.  The veteran then 
reported that despite constant pain, his regularly did 
stretching and exercises, and he was able to perform most of 
the activities he wanted to perform.  

In contrast, upon a July 2000 VA examination of his right 
foot for compensation purposes, the veteran contended that he 
could not perform any sports and that a lot of walking would 
cause his foot to swell.  He also reported that his foot was 
at times achy, with increased pain in cold or damp weather.  
He added that he took Bufferin for pain.  The examiner noted 
that the veteran had severe bilateral pes planus, and that he 
had a deformity of the right 5th toenail, as well as a slight 
depression of the metatarsophalangeal joints of the 3rd, 4th, 
and 5th toes.  He could walk on his heels, but not walk on 
his toes due to toe pain.  He also could not walk on the 
outside of his right foot due to pain in the distal right 
foot.  He could not dorsiflex his right 2nd through 5th toes.  
X-rays showed no fracture or dislocation, but did show 
moderate pes planus.  

Upon July 2000 VA physical therapy consultation, the veteran 
was observed to be healthy and in no apparent distress.  
Right foot hallux and toes extension strength were within 
normal limits, and hallux flexion strength was 4/5, though 
the examiner noted decreased exertion.  The veteran was able 
to flexion the toes with 3/5 strength when provided support 
of the transverse arch. The physical therapist emphasized 
that the veteran was able to stand on either foot unsupported 
with normal protective responses of plantar surface muscles 
including the toes.  This contradicted the veteran's 
contention of inability to flex the toes downward.  That 
examiner also noted that bilateral lower extremity range of 
motion was full passively, and actively after exercises to 
facilitate motion.  No neurological deficits were found.  

Upon September 2000 VA treatment, the veteran complained of 
ongoing right foot pain.  There was tenderness across the 
right metatarsals, and decreased range of motion of the toes.  
However, there was no swelling or erythema.  The examiner 
assessed unchanged right foot pain.  

Upon later treatments for other conditions, the veteran did 
present with complaints of ongoing right foot pain, though 
specific reports of increased disability were not noted.  

As noted, the veteran failed to report for recent VA 
examinations scheduled to evaluate his fracture residuals, 
right 4th toe with laceration residuals of the right 5th toe, 
and hence this condition must be evaluated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The Board duly 
considers the multiple submitted statements and evaluations 
by Dr. M., and evaluations from other private sources, but 
again notes that these are unsupported by a review of the 
record, and do not otherwise provide objectively supported 
evidence of significant increase in impairment beyond that 
found by VA medical practitioners.  Green.  The Board 
accordingly does not find that they support a greater 
evaluation than that here assigned based on records reviewed.  
The Board also again notes the veteran's submitted calendar 
pages showing days of absence from work in 1996 and 1997, but 
these fail to document causes for missed days.  

The Board has also considered the veteran's many statements 
supporting his claim for a higher evaluation for fracture 
residuals, right 4th toe with laceration residuals of the 
right 5th toe, including by testimony in February 1998.  The 
veteran has complained of chronic foot pain as well as loss 
of ability to flex his toes, such that he has impairment of 
pushing off with the right foot when walking.  These 
complaints of been fairly consistent, as not in the above 
review of medical records, varying only in the extent of 
these impairments, with the veteran at times reporting a 
significant impairment in ability to ambulate, and at times 
not reporting a significant impairment at all, also as noted 
above.  The Board must look in particular at the extent to 
which these contentions are supported by objective medical 
findings.  Espiritu.  At his February 1998 hearing the 
veteran contended that he had to perform his work sitting 
down, impliedly due to his fracture residuals, right 4th toe 
with laceration residuals of the right 5th toe, and that he 
nonetheless had missed a lot of work due to the foot 
disorder.  He added that after standing on his feet for half 
an hour or walking one block he would start to be bothered by 
his fracture residuals, right 4th toe with laceration 
residuals of the right 5th toe, after approximately half an 
hour.  However, the veteran has failed to submit evidence of 
significant work lost due to his fracture residuals, right 
4th toe with laceration residuals of the right 5th toe, or 
evidence of work accommodation due to his fracture residuals, 
right 4th toe with laceration residuals of the right 5th toe.  
The veteran's own contentions of the extent of the disorder 
itself, as opposed to resulting symptoms, is beyond lay 
competence and hence may not be afforded weight in this 
adjudication.  Espiritu.  

The veteran's service-connected fracture residuals, right 4th 
toe with laceration residuals of the right 5th toe is 
appropriately rated by analogy to injuries of the foot under 
Diagnostic Code 5284.  Where an unlisted condition is 
encountered it may be rated analogously, under a closely 
related disease or injury, where closely related as to the 
functions affected, the anatomical location, and the 
symptomatology.  38 C.F.R. § 4.20.  Under the analogous code, 
where the foot condition is severe, a 30 percent evaluation 
is assigned; where moderately severe, a 20 percent evaluation 
is appropriate; and where moderate, a 10 percent rating is 
warranted.  38 C.F.R. §  4.71a, Diagnostic Code 5284 (2005).

VA treatment evaluations have demonstrated that the veteran 
does have toe flexion when provided arch support, though they 
have noted impaired functioning at the affect 
metatarsophalangeal joints, with an associated slight 
antalgic gait or limp when walking.  The veteran was provided 
orthotics VA to help with ambulation and reduce foot pain, 
but continues to complain of significant pain affecting 
ambulation, including particularly impaired push-off with the 
right foot, resulting in a slight limp.  While the VA 
treating physicians and physical therapist suggested that the 
veteran might strengthen affected muscle groups through 
therapy exercises, the evidence of record fails to show 
notable improvement.  The veteran has not undergone recent VA 
evaluation either for treatment or for compensation purposes, 
and whether the veteran has consistently used an orthotic and 
any resulting affect on foot functioning and ambulation 
cannot be ascertained by the evidence of record.  The weight 
of the objective evidence of record does not, however, 
suggest significant worsening of the veteran's foot disorder.

VA August 1996, January 1997, July 1998, and July 2000 
examination records, and the July 2000 physical therapy 
consultation evaluation, all as detailed above, have shown 
some impairment in flexion of the toes attributed to the 
veteran's in-service injury, and do support a conclusion that 
the veteran has right foot pain including upon ambulation 
with impaired ambulation, as discussed.  Nonetheless, rating 
the veteran's fractures residuals, right 4th toe with 
laceration residuals of the right 5th toe, appropriately by 
analogy to an impairing right foot condition, the evidence 
more closely approximates a moderately severe foot disorder 
than a severe one.  For the entire appeal period, the 
preponderance of the evidence is thus against assignment of 
the next higher, 30 percent evaluation for the veteran's 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe, as rated analogously to a right foot 
disorder.  However, also for the entire appeal period, 
beginning December 4, 1995, the preponderance of the evidence 
favors the conclusion that the disability more closely 
approximates a moderately severe right foot disorder than a 
moderate right foot disorder.  Hence, a higher initial 
evaluation is warranted of 20 percent for the period from 
December 4, 1995 through October 28, 1996, but a still higher 
disability evaluation of 30 percent disabling is not 
warranted for the entire appeal period beginning December 4, 
1995, with the already assigned 20 percent evaluation 
remaining for the period beginning October 29, 1996.  
38 C.F.R. §  4.71a, Diagnostic Code 5284.  

Consideration of Benefit of Doubt

The preponderance of the evidence is against higher 
evaluations than those assigned, including by this decision, 
and hence the benefit of the doubt doctrine does not 
otherwise apply to either of these claims.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial evaluation than the 10 percent assigned for 
low back degenerative joint disease is denied.  

A higher initial evaluation of 20 percent, but no more, is 
assigned for fracture residuals, right 4th toe with 
laceration residuals of the right 5th toe, for the period 
from December 4, 1995 through October 28, 1996, subject to 
the law and regulations governing the payment of monetary 
awards. 

A higher initial evaluation than the 20 percent assigned for 
fracture residuals, right 4th toe with laceration residuals 
of the right 5th toe, is denied for the period beginning 
October 29, 1996.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


